DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6  and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abt et al. (2008/0009958).  Abt et al. shows the use of an aerial workstation (1,19,20), comprising: a vehicle seat (1) having a sitting portion (2), a backrest (3), a restraint system (as vehicle seats all have an inherent restraint system) configured to hold an operator on the seat during operation, and a first articulation (47) connecting the backrest and the sitting portion, configured to allow the backrest to be able to move relative to the sitting portion, between a raised position in which the backrest and the sitting portion form approximately a right angle (Fig. 2a), and a reclined position in which the backrest and the sitting portion form an angle of greater than 150° (see Fig 3c) , and an arm (9) having a first end connected to a base and a second end connected to the seat, comprising: at least one connection (Fig. 2a) configured to allow the seat to translate in at least one direction of translation (H), and to pivot about at least one axis of rotation (15) that coincides with the direction of translation.  Abt et al. further teaches the use of a controller (43) comprising a program that is configured to move the seat along a succession of intervention points (in accordance with a movement model 41).  Regarding claim 11, the aerial workstation can inherently be used as an assembly station for an aircraft nose, as the adjusting system allows for the seat to be used in preconfigured environments with custom-designed functions.    
Allowable Subject Matter
Claims 2-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference Nos. 4,834,452, 2015/0008709 and EP 0858834A1 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
May 31, 2022